DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:
“the crown” (line 5). Examiner suggests, “the ring pull crown”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the plurality of rectangular strips" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests rewriting Claim 4 to depend from Claim 3.
Claim 5 recites the limitation "the scalloped edges" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests rewriting Claim 5 to depend from Claim 3.
Regarding Claim 9, the phrase, “separating the diagonal row of pull ring and tab assemblies from the first source material” (line 3) renders the claim indefinite. Claim 2 recites that the pull ring and tab assemblies are formed from and part of the second source material.
Regarding Claim 14, the phrase, “aligning a pull ring and tab assembly on the first source material with a corresponding crown body on the second source material” (lines 2-3) renders the claim indefinite. Claim 2 recites that the pull ring and tab assemblies are formed on the second source material and the crown body is on the first source material.

Reasons for Allowance
Claims 2, 3, 6-8, 10-13, and 15-17 are allowed.
Claims 4, 5, 9, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 2, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious a third multi-stage die system comprising at least one diagonal row of punches adapted to form the skirt that descends below a top of each ring pull crown in combination with the rest of the claimed limitations set forth in the independent claim. Searching by the Examiner yielded prior art as cited below:
Previously cited Artrip (U.S. 2008/0267736) discloses a first multi-stage die system to form a plurality of crown bodies, a second multi stage die system to form a plurality of pull ring and tab assemblies, and a third multi-stage die system which forms a plurality of ring pull crowns and remove the plurality of ring pull crowns from the first source material. However, the third multi-stage die system would not be capable of forming the skirt that descends below a top of each ring pull crown.
Artrip alone, or in combination with any other prior art, do not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799